Title: From Thomas Jefferson to Thomas Lee Shippen, 9 December 1795
From: Jefferson, Thomas
To: Shippen, Thomas Lee



Dear Sir
Monticello Dec. 9. 95.

I recieved with great pleasure your favor at the foot of Mr. Volney’s letter, and had learned with still greater from Mr. Rutledge, a few days before, your recovery from the situation in which I left you. I have the better opinion too of your felicity as I find you date from the country. I am myself so passionately devoted to a country life, that my mind rarely recurs to the scenes it has passed over. A visitor, like Mr. Rutledge,  sometimes recalls them to me, and makes me feel in them a momentary flash of in[terest]. The vollies of questions I put to him, have given him an example of what he may expect when he shall cross the Styx from his friends gone there before him, and who will be anxious to learn what shall have passed above ground since their departure.—You once gave us a hope of seeing you in our neighborhood; nay more, of seeing you here. It would make us all extremely happy. Mrs. Shippen’s friends in this vicinity are well. They have removed a few miles [farther] from us, which makes considerable odds in the pract[ice] of visiting. Be so good as to present me respectfully to her and to your father, and to accept assurances of the esteem with which I am Dear Sir Your sincere friend & servt

Th: J[effers]on

